DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 5 and 5-20 been renumbered 5-21.  Previously there were two claim 5s and the second was canceled.  Now the first claim 5 remains, second canceled claim 5 is now canceled claim 6, and previous claims 6-20 are renumbered as 7-21.
Specification
The disclosure is objected to because of the following informalities: In line 21 of page 30, “164” should be changed to “1640”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the desiccant device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 9, 10, 15, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. (6,113,869).
Jain et al. ‘869 teach a gas treatment system comprising a feed gas inlet (12), a distribution manifold (14), parallel desiccant tubes (2a,2b) containing desiccant (10a,10b), valves (18a,18b) for switching feed gas between the tubes, heaters (32a,32b) for thermally regenerating the desiccant, an outlet (24) with valves (26a,26b) for releasing moisture desorbed from the desiccant, and adsorbent beds (60a,60b) located downstream of the desiccant tubes and having a heater (84) for thermally regenerating the beds (see figure 1, col. 5, lines 2-14, col. 6, line 8 to col. 7, line 20, col. 8, lines 57-62, col. 9, lines 14-18).  There is no membrane dryer in the system and the .
Claim(s) 1-4 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jibelian (4,470,298).
Jibelian ‘298 teaches a gas analysis system comprising an inlet manifold (40,44,45,16,18) for exhaled gas, a drying tube (19) containing a desiccant such as calcium chloride connected to the inlet, and adsorbent beds (31a,31b,25) downstream of the drying tube.  Before use, the adsorbent beds are conditioned using heating in a stream of inert gas to desorb previously sorbed gases (see figures, col. 4, lines 3-20, col. 6, lines 7-31).  There is no membrane dryer in the system and the gas stream flows upwardly (against gravity) in the desiccant tubes.  The system is capable receiving an ambient air stream.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. ‘869 in view of Davies et al. (5,405,781).
Jain et al. ‘869 discloses all of the limitations of the claims except that there is a dry air source fluidly coupled to the drying device.  Davies et al. ‘781 disclose a gas treatment system comprising a condensation dryer (20) upstream of a sorbent dryer .
Claims 7, 8, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Jain et al. ‘869 or Jibelian ‘298 in view of Ito et al. (2013/0239814 A1).
Any one of Jain et al. ‘869 or Jibelian ‘298 discloses all of the limitations of the claims except that there is a humidity sensor between the drying device and the thermal desorption device and integral with an outlet of the drying device, and that there is another humidity sensor upstream of the drying device and a controller configured to regenerate the desiccant between sample introductions.  Ito et al. ‘814 disclose a dehumidifying system comprising moisture adsorption units (10c,10d) in a drying housing with an inlet (20 and an outlet (4), a moisture sensor (5a) upstream of the adsorption units, a moisture sensor (5b) integral with the outlet of the housing, and a controller (8a) for regulating switching of the adsorbent units to maintain online operation (see figures 7, 8, paragraphs 91, 97-99).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of any one of Jain et al. ‘869 or Jibelian ‘298 by using the humidity sensors and controller of Ito et al. ‘814 in order to provide a means for monitoring the effectiveness of the dryer and executing regeneration of adsorbents so they can be reused.
Allowable Subject Matter
Claims 12-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference to Matsuba et al. (8,580,010) discloses an air treatment unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl